Response To Amendments/Arguments
Applicant’s arguments with respect to claims 1 - 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims  1, 12, 13 in view of MPEP section 2106.04 (b) define non-statutory processes because they merely manipulate an abstract idea without a claimed limitation to a practical application. The language of the claims raise a question as to whether the claims are directed merely to an abstract idea that is not tied to a technological art, environment or machine which would result in a practical application producing a concrete, useful, and tangible result to form the basis of statutory subject matter under 35 U.S.C. 101.   
Moreover, merely “decoding” would not appear to be sufficient to constitute a tangible result, since the outcome of the “decoding” step has not been used in a disclosed practical application nor made available in such a manner that it is usefulness in a disclosed practical application can be realized. In this particular instance, the tangible step has to be at the end of the independent claims which can be either store or display or output or use the information in the tangible result.
<http://www.uspto.gov/web/offices/com/sol/og/2005/week47/patgupa.htm>
Claims 2 – 11 are automatically rejected under 101 due to the fact that they depend on a claim that is rejected under 101.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804. The examiner can normally be reached Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845